DETAILED ACTION
This communication is in response to the request for continued examination filed 17 May 2021.
Claims 1-6, 13, 17, and 20 are currently pending.  
Claims 1-6, 13, 17, and 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.
 
Response to Amendment/Remarks
The rejections under 35 USC § 112 have been remedied and are withdrawn.
Examiner has fully considered Applicant’s remarks under 35 USC § 101 but does not find tem persuasive. Applicant argues that hashing user identifiers to protect privacy “cannot practically be done by a human mind without destroying the privacy required by the claim.” Remarks at 9. Courts have held that basic encryption/encoding/hashing techniques are considered abstract ideas. See RecogniCorp, LLC v. Nintendo Co., Ltd (Fed. Cir. 2017).
Applicant argues that the “automatic generation of a report is a clear practical application of the 

Claim Objections
Claims 1, 17, and 20 objected to because of the following informalities:  these claims recite “the baseline users have not been exposed to the impression data.” Impression data is defined in the claim as “user identifiers of the impression users exposed to media relating to the campaign.” Examiner believes the first limitation above should recite “the baseline users have not been exposed to media relating to the campaign” and will be construed as such throughout this office action.  Appropriate correction is required.
Claims 17 and 20 recite “generating a baseline conversion rate for the baseline users; generating a baseline conversion rate for the baseline users” (i.e., the limitation is repeated). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Claim 6 recites “the source database.” There is insufficient antecedent basis for this limitation. The 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 13, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-6, 13, 17, and 20 are directed to the concept of gathering impression information and visit information and performing analyses on the data to assess whether the impressions had any impact on changing visit behavior.
Step 1
The claims recite a series of steps and therefore is a process.
Step 2A-Prong One
The claims recite limitations that fall within the Mental Processes grouping. Mental Processes are defined as concepts performed in the human mind including an observation, evaluation, judgement, or opinion).
The step of generating a set of baseline user data based on the location is a process that, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” (claim 1), “executed by a computing device” (claim 17), or “system, comprising: a memory; and at least one hardware processor” (claim 20) nothing in the claim precludes the step from practically being performed in the human mind. A human can utilize location data to generate a set of users.
The step of performing a comparison of the baseline user identifiers against the impression user identifiers is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” (claim 1), “executed by a computing device” (claim 17), or “system, comprising: a memory; and at least one hardware processor” (claim 20) nothing in the claim precludes the step from practically being performed in the human mind.
The step of identifying a second set of hashed user identifiers is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” (claim 1), “executed by a computing device” (claim 17), or “system, comprising: a memory; and at least one hardware processor” (claim 20) nothing in the claim precludes the step from practically being performed in the human mind.
There mere nominal recitation of a generic computer does not take the claim limitations out of the mental processes grouping. Thus, the claims recite a mental process, an abstract idea.
Step 2A-Prong Two
Claim 1 recites the steps as being computer-implemented. Claim 17 recites the steps being performed by a computing device executing contents from a computer-readable storage medium. Claim 20 recites the steps being performed by a system comprising a memory and at least one hardware processor. These computer components are recited at a high level of generality and amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Thus, the claim does not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688